Citation Nr: 1129781	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38, United States Code (Chapter 30 or Montgomery GI Bill (MGIB)), to include an extension to the 10-year delimiting date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence of record demonstrates the Veteran was prevented from pursuing a program of education before the expiration of his use of benefits on October 3, 2002, because of a mental disability not the result of his own willful misconduct, but that he did not apply for an extension within one year after his expiration date or the last day he was prevented from pursuing such a program.


CONCLUSION OF LAW

The criteria for education benefits under Chapter 30, Title 38, United States Code, to include an extension to the 10-year delimiting date, are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7050, 21.7051 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in this case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA law provides, generally, that basic educational assistance or supplemental educational assistance will not be provided to a veteran or service member beyond 10 years from the later of (i) the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; or (ii) the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service-connected, hardship, or was involuntary for the convenience of the government after October 1, 1987, as a result of a reduction in force.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. § 21.7050 (2010). 

Regulations also provide, however, that VA shall grant an extension of the applicable delimiting period when the veteran applies for an extension within the time specified and the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It is noted that it must be clearly established by medical evidence that such a program of education was medically infeasible and that VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or re-enrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  See 38 C.F.R. § 21.7051 (2010). 

The time limit for filing a claim for an extended period of eligibility under Chapter 30 is determined by VA receipt of a claim for an extended period of eligibility provided by the later of the following dates:  (1) One year from the date on which the original period of eligibility ended; or (2) One year from the date on which the individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  See 38 CFR § 21.1033(c) (2010).

In this case, the Veteran is shown to have been honorably discharged from active service in October 1992 due to the expiration of his term of service.  His DD Form 214 indicates he did not contribute to a Post-Vietnam Era Veterans' Education Assistance Program.  In his July 23, 2009, application for Chapter 30 benefits the Veteran reported that he had started training for an associates degree in electronics in January 2008.  In his March 2010 notice of disagreement he asserted that a 10-year period of benefits should be granted starting from the year 2000 because he had lived in Germany from the date of his discharge from active service until 2001 and because he had applied for education benefits at the embassy in Frankfort, Germany in 2000.  He stated he had returned home in July 2001 and needed time to get himself established.  He reported that he was in college and that he expected to graduate.  

In a June 2010 request for an extension of an education benefits ending date, the Veteran reported that he had been unable to go to school or work because of disabilities during the period from 2001 to 2009.  He reported, however, that he had worked 40 hours per week or more for identified employers during the period from August 2001 to April 2004.  A June 2010 statement on that form from his physician noted diagnoses of major depressive disorder with psychosis from 2001, posttraumatic stress disorder from 2001, and hypertension from 2001.  It was further noted that his disabilities had prevented him from working or going to school beginning in 2001, but no ending date for the impairment was provided.  Nor was any explanation provided for the conflicting information as to the Veteran's having reported working fulltime from August 2001 to April 2004.  

In his December 2010 VA Form 9 the Veteran noted that during the approximately nine years he lived out of the country he had applied for education assistance and that since he had returned home he had struggled with stress and depression.  At his personal hearing in May 2011 he reiterated his claim and reported that he had applied for educational assistance at the consulate in Frankfort but was denied because he was attending a trade school.  He stated he was provided a list of approved schools, but that he did not pursue other education or training in Germany.  He reported that he was graduating from his school the following month.

Based upon the evidence of record, the Board finds the Veteran was prevented from pursuing a program of education before the expiration of his use of benefits on October 3, 2002, because of a mental disability not the result of his own willful misconduct, but that he did not apply for an extension within one year after his expiration date or within one year of the last day he was prevented from pursuing such a program..  The Veteran's physician certified that he had disabilities that prevented him from working or going to school beginning in 2001.  For the purposes of this decision the physician's statement as to the extent of disability and the date of onset is accepted as probative of the claim.  There is no indication the Veteran's major depressive disorder with psychosis, posttraumatic stress disorder, or hypertension were incurred as a result of willful misconduct.  The Board finds, however, that the overall evidence of record shows the Veteran was able to begin an educational program for an associates degree in electronics in January 2008 and that he, in fact, completed that program with a graduation date in June 2011.  There is no indication that he filed a request for an extension of his Chapter 30 benefits delimiting date prior to October 3, 2002, or within one year of the date he was no longer prevented from going to school in January 2008.  There is no apparent basis in VA law whereby his delimiting date may be extended as a result of his attempt to obtain educational assistance while living abroad.  Therefore, his claim must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to education benefits under Chapter 30, Title 38, United States Code, to include an extension to the 10-year delimiting date, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


